          Case 4:20-cv-00255-KGB Document 12 Filed 01/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

ISHMAEL H. OBAMA                                                                        PLAINTIFF
ADC # 145160

v.                                  Case No. 4:20-cv-00255 KGB-JTR

DEXTER PAYNE, Director,
Arkansas Department of Correction, et al.                                           DEFENDANTS

                                              ORDER

       Before the Court is a recommended disposition submitted by United States Magistrate

Judge J. Thomas Ray (Dkt. No. 9). No objections have been filed, and the time for filing objections

has passed. After a careful review, the Court concludes that the recommended disposition should

be, and hereby is, approved and adopted in its entirety as this Court’s findings in all respects (Id.).

Accordingly, the Court grants plaintiff Ishmael H. Obama’s motion to dismiss (Dkt. No. 3). The

Court dismisses without prejudice Mr. Obama’s complaint (Dkt. No. 2). The Court denies as moot

Mr. Obama’s motion for leave to proceed in forma pauperis (Dkt. No. 1). The Court grants Mr.

Obama’s most recent motion for copies (Dkt. No. 11), and the Court directs the Clerk to mail to

Mr. Obama docket entries three through nine, along with a copy of the Order and Judgment entered

today in this matter. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order would not be taken in good faith.

       It is so ordered this 27th day of January, 2021.


                                                       Kristine G. Baker
                                                       United States District Judge
